Appeals from two decisions of the Unemployment Insur*802anee Appeal Board, filed July 14, 1992 and July 21, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
There is substantial evidence in the record to support the Board’s factual finding that claimant received vacation pay for the time periods at issue and that he was therefore ineligible to receive unemployment insurance benefits. Claimant’s remaining contentions have been considered, including his argument that he did not make willful false statements, and rejected for lack of merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decisions are affirmed, without costs.